UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 23, 2007 PRIVATEBANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-25887 36-3681151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 70 West Madison Chicago, Illinois 60602 (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(312)683-7100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On August 23, 2007, the Board of Directors of PrivateBancorp, Inc. (the “Company”) adopted an amendment to Section 6.1 of the Company's Amended and Restated By-laws (the "By-laws") to permit the Company to issue certificated or uncertificated shares.Previously, the Company’s By-laws provided for certificated shares only.By being able to issue uncertificated shares, the Company may participate in the Direct Registration System (“DRS”) maintained by the Depository Trust Company. The DRS allows for book-entry recording of an issuer’s shares and for a transfer agent to electronically transfer a stockholder’s shares to the stockholder’s brokerage firm.In late 2006, the Securities and Exchange Commission approved a rule proposed by The NASDAQ Stock Market (“NASDAQ”) which requires NASDAQ-listed issuers to become “DRS eligible” by January 1, 2008. The Certificate of Amendment of the By-laws, effective as of August 23, 2007, is filed as an exhibit to this Current Report on Form 8-K. Also filed as an exhibit to this report is a copy of the Amended and Restated By-laws of the Company, as amended, as previously filed. Item 7.01Regulation FD Disclosure. On August 27, 2007, the Company announced that its board of directors declared a quarterly cash dividend of $0.075 per share payable on September 28, 2007 to stockholders of record on September 14, 2007. This dividend is unchanged from the prior quarterly dividend of $0.075 per share.Attached as Exhibit 99.1 is a copy of the press release relating to the announcement, which is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit Description 3.2 Certificate of Amendment of the Amended and Restated By-laws of PrivateBancorp, Inc., as amended, effective as of August 23, 2007. 3.3 Amended and Restated By-laws of PrivateBancorp, Inc., as amended. 99.1 Press Release dated August 27, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRIVATEBANCORP, INC. Date:August 27, 2007 By: /s/Dennis Klaeser Dennis Klaeser Chief Financial Officer 3 EXHIBITINDEX Exhibit Description 3.2 Certificate of Amendment of the Amended and Restated By-laws of PrivateBancorp, Inc., as amended, effective as of August 23, 2007. 3.3 Amended and Restated By-laws of PrivateBancorp, Inc., as amended. 99.1 Press Release dated August 27, 2007
